PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 

Application No. 12/093,102
Filed: 8 May 2008
For: WOOD TREATMENT

:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to revive under 37 CFR 1.182 filed July 7, 2022.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.182.” This is not a final agency action within the meaning of 5 USC 704.

In accordance with 37 CFR 1.182:

All situations not specifically provided for in the regulations of this part will be decided in accordance with the merits of each situation by or under the authority of the Director, subject to such other requirements as may be imposed, and such decision will be communicated to the interested parties in writing. Any petition seeking a decision under this section must be accompanied by the petition fee set forth in § 1.17(f).

The instant petition is not accompanied by the required fee set forth at 37 CFR 1.17(f). Accordingly, a decision on the merits of the petition is not forthcoming.

Any request for reconsideration of the petition under 37 CFR 1.182 must be accompanied by the required petition fee.

Petitioner is advised as a courtesy that the time period for reply to the decision on petition under 37 CFR 1.137(a) mailed May 3, 2022 continues to run. The filing of the instant petition under 37 CFR 1.182 does not toll the period of time for reply to the decision on petition to revive. Failure to timely submit a proper response to the decision on petition mailed May 3, 2022 may lead to a finding of intentional delay which would preclude revival of the instant petition. The time period for reply to the decision on petition under 37 CFR 1.137(a) mailed May 3, 2022 is subject to extension of time pursuant to 37 CFR 1.136(a).

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		(571) 273-8300
			Attn:  Office of Petitions

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions